990 So.2d 1132 (2008)
Chaffee SUAREZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1295.
District Court of Appeal of Florida, Third District.
August 20, 2008.
Rehearing and Rehearing En Banc Denied October 3, 2008.
Chaffee Suarez, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SUAREZ, ROTHENBERG, and LAGOA, JJ.
*1133 ROTHENBERG, J.
On March 22, 2005, the defendant Chaffee Suarez ("Suarez"), entered a plea of guilty to the offenses charged in the instant cases, in exchange for the sentences he negotiated with the State, while reserving his right to seek appellate review of the trial court's denial of his motion to suppress. On February 14, 2007, this Court per curiam affirmed the trial court's ruling, and the judgments and sentences imposed in Suarez's consolidated appeals. Suarez v. State, 952 So.2d 1201 (Fla. 3d DCA 2007).
On March 20, 2008, Suarez filed the instant motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), alleging several claims of ineffective assistance of trial counsel, which the trial court correctly treated as a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. On March 28, 2008, the trial court denied Suarez's postconviction motion, finding that it was untimely and that the grounds raised were conclusively refuted by the record. While we disagree with the trial court that the motion was untimely filed, we affirm because we agree that the record provided by the trial court, which includes the motion to suppress filed by trial counsel and the plea transcript, conclusively refutes the claims raised by Suarez.
Affirmed.